Citation Nr: 1035289	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-28 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative disc disease 
(DDD) of the lumbosacral spine, including as secondary to 
service-connected status-post internal fixation of the right hip 
with pain and mild degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 2002 to September 
2002.    

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the above claim.  

The Board acknowledges that, in a July 2008 Informal Hearing 
Presentation, the Veteran's representative listed the issue of 
entitlement to an increased rating for status-post internal 
fixation of the right hip with pain and DJD as an issue on 
appeal.  In this regard, the Board notes that the Veteran's 
November 2005 notice of disagreement included the issue of 
entitlement to an increased rating for status-post internal 
fixation of the right hip with pain, and this issue was addressed 
in the RO's July 2006 statement of the case.  However, on his 
substantive appeal, which was received in August 2006, the 
Veteran indicated that he was only appealing the issues of 
entitlement to service connection for DDD of the lumbosacral 
spine and entitlement to service connection for degenerative 
arthritis of the right hip.  As such, the Veteran never perfected 
an appeal as to the issue of entitlement to an increased rating 
for status-post internal fixation of the right hip with pain.  
See 38 C.F.R. § 20.202; see also Fenderson v. West, 12 Vet.App. 
119, 131 (1999).   Accordingly, this issue is not currently 
before the Board.  

Additionally, the Board notes that the issue of entitlement to 
service connection for degenerative arthritis of the right hip 
was previously on appeal.  However, in a March 2008 rating 
decision, the RO recharacterized the Veteran's service-connected 
right hip disability as status-post internal fixation of the 
right hip with pain and mild DJD, and confirmed and continued his 
20 percent disability rating for this disability.  In this 
regard, the Board notes that the RO's recharacterization of the 
Veteran's service-connected right hip disability to include mild 
DJD effectively granted the Veteran's claim for service 
connection for degenerative arthritis of the right hip.  Insofar 
as this represents a full grant of the claim on appeal, this 
matter is no longer before the Board, and the issue on appeal is 
as stated on the cover sheet.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran contends that service connection for DDD of the 
lumbosacral spine is warranted because this condition either had 
its onset during service, or is secondary to his service-
connected status-post internal fixation of the right hip with 
pain and mild DJD.  In this regard, the Veteran has reported 
that he did not have low back pain until after he broke his right 
hip in service in April 2002, and that he has had constant low 
back pain since this in-service injury.   

At the outset, the Board notes that the only service treatment 
records currently associated with the claims file are those that 
the Veteran himself has submitted, which include a January 2002 
physical profile, an April 2002 treatment record, an August 2002 
statement of medical examination and duty status, a February 2004 
physical examination report, and a February 2004 report of 
medical history.  Additionally, the Board notes that, in a June 
2004 letter, the RO stated that, to date, only a "partial copy" 
of the Veteran's service treatment records had been associated 
with the claims file.  As such, the Veteran's service treatment 
records appear incomplete.  In this regard, the Board 
acknowledges that, in June 2004 and September 2004, the RO 
contacted the Veteran's Army National Guard unit and requested 
copies of all of his physical examinations, service treatment 
records, any line of duty determinations, and verification of all 
periods of service.  In response to this request, the State 
Military Department of Alabama submitted a copy of the Veteran's 
DD-214, along with a letter indicating that the Veteran's medical 
records were not on file at that office.  Significantly, however, 
there is no indication from the claims file that, following the 
negative response from the Alabama National Guard office, any 
further attempts to locate the Veteran's outstanding service 
treatment and personnel records have been made.  Accordingly, on 
remand, further efforts should be taken to obtain complete copies 
of the Veteran's service treatment records, including clinical 
records, as well as his service personnel records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 55 
F.3d 1365, 1374 (2009).  

Moreover, the Board notes that, insofar as the Veteran's DD-214 
reveals that he had nine months of inactive service prior to his 
period of active duty from February 2002 to September 2002, and 
because the February 2004 physical examination report and 
February 2004 report of medical history are dated outside of the 
Veteran's verified period of active service, it appears that all 
of the Veteran's service dates have not yet been verified.  
Accordingly, further attempts to verify the complete dates and 
types of the Veteran's service should also be made on remand.

Additionally, the Board notes that, at his July 2004 VA joints 
examination, the Veteran reported that he had been receiving 
treatment for his low back pain from two private family 
physicians, Dr. Fowler and Dr. Long.  Additionally, during VA 
treatment in January 2006, the Veteran reported that he had been 
receiving treatment at the Jasper Pain Clinic.  However, to date, 
no attempts have been made to obtain these private treatment 
records.  As such, efforts to obtain a complete copy of records 
from any private treatment the Veteran has received for his low 
back disability should be made on remand before a decision is 
rendered in this case.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(2) (2009).  

The Board acknowledges that, in July 2004, the Veteran was 
afforded a VA examination of the spine.  Based on his examination 
of the Veteran and review of his x-ray results, the examiner 
diagnosed the Veteran with DDD of the spine, which was causing 
chronic low back pain.  The examiner also noted the Veteran's 
report that he had experienced intermittent low back pain since 
April 2002.  Significantly, however, the examiner failed to 
provide an opinion as to the etiology of the Veteran's low back 
disability, and failed to provide an opinion as to whether the 
Veteran's service-connected right hip disability had in any way 
caused or aggravated his current DDD of the spine.  As such, the 
July 2004 VA examination report is not adequate for rating 
purposes, and this matter must be remanded.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007); see also 38 C.F.R. § 4.2 
(stating that if the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes); see 
also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating 
that once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided).  

As this case is being remanded for the foregoing reasons, any 
recent VA treatment records should also be obtained on remand.  
In this regard, the Board observes that the Veteran receives 
regular VA treatment, and records of his VA care, dated since 
February 2008, have not been associated with the claims folder.  
Additionally, the Board observes that a VA treatment record dated 
in January 2006 indicates that the Veteran had x-rays taken at 
that time; however, the results of such x-rays have not been 
associated with the claims file.  Under the law, VA must obtain 
these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center and/or any other indicated agency, and 
request verification of the complete dates 
and types of the Veteran's Army and Army 
National Guard service, i.e., whether it was 
active duty, active duty for training, or 
inactive duty training.  All periods of 
active duty for training or inactive duty 
training should be separately noted.  

2.  Contact the National Personnel Records 
Center and/or any other indicated agency, and 
request copies of the Veteran's complete 
service personnel records and service 
treatment records, including any clinical 
records.  The Board is particularly 
interested in any available entrance, 
periodical, and/or separation examination 
reports, as well as any treatment for a 
lumbosacral spine disability.  If these 
records are not available, a negative reply 
must be provided.  

3.  Contact the Veteran and request that he 
identify the names, addresses, and 
approximate dates of treatment with respect 
to all private health care providers who have 
treated his DDD of the lumbosacral spine.  
The Board is particularly interested in 
treatment records from Dr. Fowler, Dr. Long, 
and the Jasper Pain Clinic.  Following the 
receipt of any necessary authorizations from 
the Veteran, attempt to obtain any medical 
records identified by the Veteran.  If these 
records are not available, request that Dr. 
Fowler, Dr. Long, and the Jasper Pain Clinic 
provide a negative reply.  

4.  Obtain a complete copy of any recent 
treatment records regarding the Veteran's low 
back disability from the VA Medical Centers in 
1) Birmingham, Alabama, dated since January 
2007, and 2) Tuscaloosa, Alabama, dated since 
February 2008.  In this regard, the Board 
notes that copies of all x-ray and/or MRI 
results, including the January 2006 x-ray 
results, should be included with these 
records.  

5.  After the foregoing development has been 
completed, schedule the Veteran for a VA 
spine examination.  The claims file and a 
copy of this remand must be made available to 
and reviewed by the examiner in conjunction 
with the examination.  All necessary tests, 
including x-rays, should be conducted.

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed lumbosacral spine 
disability had its clinical onset during 
active service or is related to any in-
service disease, event, or injury, including 
the April 2002 hip fracture.

Additionally, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's service-
connected status-post internal fixation of 
the right hip with pain and mild DJD either 
(a) caused or (b) aggravated any current 
lumbosacral spine disability found to be 
present.  

In rendering these opinions, the examiner 
should specifically acknowledge the lay 
evidence of record regarding a continuity of 
back symptomatology since April 2002. 
 
The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

6.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested report 
does not include adequate responses to the 
specific opinions requested, the report must 
be returned for corrective action.

7.  Finally, readjudicate the Veteran's claim 
on appeal.  If the benefit sought on appeal is 
not granted in full, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an appropriate 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

